Mr. Justice Fisher
delivered the opinion of the court.
This action was brought by the defendant in error in the circuit court of Neshoba county to recover of the plaintiff in error a certain sum of money, which the plaintiff in error alleges he. paid as her security on a promissory note for one hundred dollars, payable to one Backstrow.
A judgment was rendered in favor of the plaintiff below, from which the plaintiff in error has prosecuted a writ of error to this court.
We are clearly of opinion that the evidence establishes no cause of action against the plaintiff in error. She was no party to the note to Backstrow. The plaintiff in error signed the note as the security of Charles W. Edwards, trusting alone to him for indemnity if he failed to pay the debt. There is no proof showing that Charles W. Edwards used the money obtained for the benefit of the plaintiff in error, or that he was her agent to borrow the money. But be this as it may, she was not the party trusted in the transaction, and therefore not liable to the plaintiff below.
Judgment reversed, new trial granted, and cause remanded.